DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
Response to Amendment
This office action is written in response to an amendment filed on 10/19/2020. As directed by amendment: Claims 1-4, 8-10, 14-17, and 20 were amended. Claims 5-7, 11-13, and 18-19 were not amended. No new claims were added and no claims were cancelled. Thus, Claims 1-20 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 8-9, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Borggaard (“Borggaard”, US 20120278329) in view of Ramamurthy et al (“Ramamurthy”, US 20120331106) in further view of Pan et al (“Pan”, US 20190102396) and in even further view of Fix et al (“Fix”, US 20160294956).
Regarding Claim 1, Borggaard teaches a method comprising: 
monitoring social media application usage for particular users over a time period for media feeds and postings of content (par 66; Fig. 1, elements {125a-125n}, par 25; Social media feeds are tracked (monitored). The users are users 125a-125n.); 
 (functionality) for the particular users within the social media application (Fig. 1, elements {116, 125a-125n}, par 32-33); 
and dynamically reorganizing and prioritizing new social media feeds and new postings of content for the particular users (Fig. 3, elements {302, 304, 306}, par 66; Fig. 1, elements {125a-125n}, par 25; Social media feeds are tracked (monitored). The users are users 125a-125n).  
Borggaard does not explicitly teach determining, based on the monitoring, specific times that are ascertained statistically to render content position, dimension sizes and flow rate; distinguishing connection speeds; optimizing user relationship management for digital content delivery and management based on using machine learning for frequency of social media interactions for the particular users including particular user importance and where content is shared; based on the connection speeds.
Ramamurthy teaches to render content position, dimension sizes and flow rate (par 18-19; The content position is the position. The dimension size is the resolution. Multiple resolution versions of the multimedia content may be available, thus there are multiple dimension sizes. The flow rate is the bitrate.); 
distinguishing connection speeds (par 2); 
(functionality) based on the connection speeds (par 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borggaard with the adaptive streaming of Ramamurthy because it allows for video content quality to increase or decrease based on current network connections (Ramamurthy; par 2). This also allows for video content to continue playing instead of pausing if there is a slower network connection.
Borggaard and Ramamurthy do not explicitly teach determining, based on the monitoring, specific times that are ascertained statistically; optimizing user relationship management for digital content delivery and management based on using machine learning for frequency of social media interactions for the particular users including particular user importance and where content is shared.
Pan teaches optimizing user relationship management for digital content delivery and management based on using machine learning for frequency of social media interactions for the particular users including particular user importance and where content is shared (par 39; Fig. 4, elements {402, 404, 406}, par 48-49; The frequency of social media interactions can be a number of likes, a number of comments, or a count of the messages. The rank of the recipient is the user importance. The user’s location is where content is shared.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borggaard and Ramamurthy with the (Pan; par 26-27; par 39).
Borggaard, Ramamurthy, and Pan do not explicitly teach determining, based on the monitoring, specific times that are ascertained statistically (par 63; par 66; The feed can be output periodically (specific times).).
Fix teaches determining, based on the monitoring, specific times that are ascertained statistically (par 24; par 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borggaard, Ramamurthy, and Pan with the content scheduling server of Fix because it allows for content to be delivered when the network is likely to experience decreased loads, thus improving overall performance (Fix; par 24).
Regarding Claim 2, Borggaard, Ramamurthy, Pan, and Fix teach the method of claim 1.
Borggaard teaches a particular connection speed ability (par 26; The users are connected to either a 3G network or a 4G network.).
Borggaard and Ramamurthy do not explicitly teach wherein the optimizing user relationship management for digital content delivery and management provides a digital roadmap for dynamically displaying particular users that have a connection ability to view a posting user's content.
Pan teaches wherein the optimizing user relationship management for digital content delivery and management provides a digital roadmap for dynamically displaying particular users that have a connection ability to view a posting user's content (Fig. 3B, element 326, par 46; par 56; The digital roadmap is the send sheet 326. Users are displayed based on rank. Users have a connection ability to view the posting user’s content.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borggaard and Ramamurthy with the ranking machine learning module of Pan because it provides users with a relevant selection of other users to send content to based on activity data of users (Pan; par 26-27; par 39).
Regarding Claim 6, Borggaard, Ramamurthy, Pan, and Fix teach the method of claim 1.
Borggaard does not explicitly teach further comprising: tagging the particular users for based on the overall connection speed across a defined distribution.
Ramamurthy teaches further comprising: the overall connection speed across a defined distribution (Fig. 6, elements {610, 620}, par 33; par 2; Bandwidth varies based on connection speed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borggaard with the adaptive streaming of Ramamurthy because it allows for video content quality to increase or decrease based on current network connections (Ramamurthy; par 2). This also allows for video content to continue playing instead of pausing if there is a slower network connection.
Borggaard and Ramamurthy do not explicitly teach tagging the particular users for based on (some functionality).
Pan teaches tagging the particular users for based on (some functionality) (par 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borggaard and Ramamurthy with the (Pan; par 26-27; par 39).
Regarding Claim 8, Claim 8 can be rejected with the same reasoning as Claim 1.
Regarding Claim 9, Claim 9 can be rejected with the same reasoning as Claim 2.
Regarding Claim 15, Claim 15 can be rejected with the same reasoning as Claim 1.
Regarding Claim 16, Claim 16 can be rejected with the same reasoning as Claim 2.
Regarding Claim 19, Claim 19 can be rejected with the same reasoning as Claim 6.
Claims 3-4, 10, 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Borggaard, Ramamurthy, Pan, and Fix in view of Kelly et al (“Kelly”, US 20190132275).
Regarding Claim 3, Borggaard, Ramamurthy, Pan, and Fix teach the method of claim 2.
Borggaard and Ramamurthy do not explicitly teach wherein at least one connection speed for at least one of the particular users is associated with a slower connection standard than other particular users, and the optimizing user relationship management for digital content delivery and management further provides current information to a posting user including those particular users having connection speeds that are higher than other users.   
Pan teaches wherein at least one connection speed for at least one of the particular users is associated with a slower connection standard than other particular users (Fig. 6, elements {610, 650}, par 54-55; A first set of users may be connected using 4G, while other users may be connected with 3G. 4G is faster than 3G.), 
and the optimizing user relationship management for digital content delivery and management further provides current information to a posting user including those particular users having connection speeds that are higher than other users (Fig. 3B, element 326, par 46; par 56; par 39; Fig. 6, elements {610, 650}, par 54-55; A first set of users may be connected using 4G, while other users may be connected with 3G. 4G is faster than 3G. The information of the send sheet is current information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borggaard and Ramamurthy with the ranking machine learning module of Pan because it provides users with a relevant selection of other users to send content to based on activity data of users (Pan; par 26-27; par 39).
Borggaard, Ramamurthy, Pan, and Fix do not explicitly teach having a 5G connection standard.
Kelly teaches having a 5G connection standard (par 68).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borggaard, Ramamurthy, Pan, and Fix with the 5G network connection of Kelly because 5G provides much faster transmission speeds and a lower latency which improves performance and user experience.
Regarding Claim 4, Borggaard, Ramamurthy, Pan, and Fix teach the method of claim 2.
Borggaard further teaches wherein the content comprises video content (par 34);
the particular connection speed ability (par 26; The users are connected to either a 3G network or a 4G network.).
Borggaard does not explicitly teach the particular users that have the connection ability to view the posting user's content have 5G network connection speed.  
Pan teaches the particular users that have the connection ability to view the posting user's content have network connection speed (Fig. 3B, element 326, par 46; par 56; The digital roadmap is the send sheet 326. Users are displayed based on rank. Users have a connection ability to view the posting user’s content.).
Borggaard, Ramamurthy, Pan, and Fix do not explicitly teach 5G network connection speed.  
Kelly teaches 5G network connection speed (par 68).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borggaard, Ramamurthy, Pan, and Fix with the 5G network connection of Kelly because 5G provides much faster transmission speeds and a lower latency which improves performance and user experience.
Regarding Claim 10, Borggaard, Ramamurthy, Pan, and Fix teach the computer program product of claim 9. 
Borggaard further teaches the content comprises video content (par 34).
The remainder of Claim 10 can be rejected with the same reasoning as Claim 3.
	Regarding Claim 12, Borggaard, Ramamurthy, Pan, Fix, and Kelly teach the computer program product of claim 10.
The remainder of Claim 12 can be rejected with the same reasoning as Claim 6.
Regarding Claim 14, Borggaard, Ramamurthy, Pan, and Fix teach the computer program product of claim 9.
	Borggaard and Ramamurthy do not explicitly teach wherein the program instructions executable by the processor further to cause the processor to: generate a machine learning user cognitive usage pattern model.  
	Pan teaches wherein the program instructions executable by the processor further to cause the processor to: generate a machine learning user cognitive usage pattern model (par 39).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borggaard and Ramamurthy with the ranking machine learning module of Pan because it provides users with a relevant selection of other users to send content to based on activity data of users (Pan; par 26-27; par 39).
	The remainder of Claim 14 can be rejected with the same reasoning as Claim 4.
Regarding Claim 17, Claim 17 can be rejected with the same reasoning as Claim 10.
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Borggaard, Ramamurthy, Pan, and Fix in view of Hofmann et al (“Hofmann”, US 20020107853).
Regarding Claim 5, Borggaard, Ramamurthy, Pan, and Fix teach the method of claim 1.
Borggaard teaches further comprising: a posting time (par 49).
Borggaard does not explicitly teach generating a latent class model for each user based on: content size, position of content on a browser page, device type, and flow rate based on user connection speed.  
Ramamurthy teaches content size (par 18-19; The content size is the resolution.), 
position of content on (the bitstream) (par 18-19; The content position is the position.), 
and flow rate based on user connection speed (par 18-19; par 2; The flow rate is the bitrate which is based on throughput (speed).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borggaard with the adaptive streaming (Ramamurthy; par 2). This also allows for video content to continue playing instead of pausing if there is a slower network connection.
Borggaard and Ramamurthy do not explicitly teach generating a latent class model for each user based on: a browser page, device type.
Pan teaches device type (par 39; The user attribute of computing device is the device type.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borggaard and Ramamurthy with the ranking machine learning module of Pan because it provides users with a relevant selection of other users to send content to based on activity data of users (Pan; par 26-27; par 39).
Borggaard, Ramamurthy, Pan, and Fix do not explicitly teach generating a latent class model for each user based on: a browser page.
Hofmann teaches generating a latent class model for each user based on: a browser page (par 109; par 8; The browser page is a web page. User data and document data are used to generate a latent class model. The document information can include web pages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borggaard, Ramamurthy, Pan, and Fix with the latent class model of Hofmann because it allows for search results to be personalized based on user data (Hofmann; par 8).
Regarding Claim 18, Claim 18 can be rejected with the same reasoning as Claim 5.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Borggaard, Ramamurthy, Pan, and Fix in view of Neillio (“Neillio”, US 20100287256).
Regarding Claim 7, Borggaard, Ramamurthy, Pan, and Fix teach the method of claim 1.
Borggaard and Ramamurthy do not explicitly teach further comprising: defining bandwidth availability for the particular users based upon usage behavior of the social media application; and generating a machine learning user cognitive usage pattern model.
Pan teaches further comprising: generating a machine learning user cognitive usage pattern model (par 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borggaard and Ramamurthy with the ranking machine learning module of Pan because it provides users with a relevant selection of other users to send content to based on activity data of users (Pan; par 26-27; par 39).
Borggaard, Ramamurthy, Pan, and Fix do not explicitly teach defining bandwidth availability for the particular users based upon usage behavior of the social media application.
Neillio teaches defining bandwidth availability for the particular users based upon usage behavior of the social media application (par 38; The usage behavior is the usage analysis. A maximum available bandwidth can be specified.).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borggaard, Ramamurthy, Pan, and Fix with the bandwidth limits set for a user of Neillio because it prevents a user from using up too much bandwidth so that the system is not overloaded.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Borggaard, Ramamurthy, Pan, Fix, and Kelly in view of Hofmann.
Regarding Claim 11, Borggaard, Ramamurthy, Pan, Fix, and Kelly teach the computer program product of claim 10.
Borggaard teaches wherein the program instructions executable by the processor further to cause the processor to (par 49): 
a posting time (par 49).
Borggaard does not explicitly teach generate a latent class model for each user based on: content size, position of content on a browser page, device type, and flow rate based on user connection speed.  
Ramamurthy teaches content size (par 18-19; The content size is the resolution.), 
position of content on (the bitstream) (par 18-19; The content position is the position.), 
and flow rate based on user connection speed (par 18-19; par 2; The flow rate is the bitrate which is based on throughput (speed).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borggaard with the adaptive streaming of Ramamurthy because it allows for video content quality to increase or decrease based on current network connections (Ramamurthy; par 2). This also allows for video content to continue playing instead of pausing if there is a slower network connection.
Borggaard and Ramamurthy do not explicitly teach generating a latent class model for each user based on: a browser page, device type.
device type (par 39; The user attribute of computing device is the device type.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borggaard and Ramamurthy with the ranking machine learning module of Pan because it provides users with a relevant selection of other users to send content to based on activity data of users (Pan; par 26-27; par 39).
Borggaard, Ramamurthy, Pan, and Fix do not explicitly teach generating a latent class model for each user based on: a browser page.
Hofmann teaches generating a latent class model for each user based on: a browser page (par 109; par 8; The browser page is a web page. User data and document data are used to generate a latent class model. The document information can include web pages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borggaard, Ramamurthy, Pan, Fix, and Kelly with the latent class model of Hofmann because it allows for search results to be personalized based on user data (Hofmann; par 8).
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borggaard, Ramamurthy, Pan, Fix, and Kelly in view of Neillio.
Regarding Claim 13, Borggaard, Ramamurthy, Pan, Fix, and Kelly teach the computer program product of claim 10.
Borggaard, Ramamurthy, Pan, Fix, and Kelly do not explicitly teach wherein the program instructions executable by the processor further to cause the processor to: define bandwidth availability for the particular users based upon usage behavior of the social media application.  
Neillio teaches wherein the program instructions executable by the processor further to cause the processor to: define bandwidth availability for the particular users based upon usage behavior of the social media application (par 38; The usage behavior is the usage analysis. A maximum available bandwidth can be specified.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borggaard, Ramamurthy, Pan, Fix, and Kelly with the bandwidth limits set for a user of Neillio because it prevents a user from using up too much bandwidth so that the system is not overloaded.
Regarding Claim 20, Borggaard, Ramamurthy, Pan, and Fix teach the apparatus of claim 16.
Borggaard further teaches the particular connection speed ability (par 26; The users are connected to either a 3G network or a 4G network.).
Borggaard does not explicitly teach the particular users that have the connection ability to view the posting user's content have 5G network connection speed.  
Pan teaches the particular users that have the connection ability to view the posting user's content have network connection speed (Fig. 3B, element 326, par 46; par 56; The digital roadmap is the send sheet 326. Users are displayed based on rank. Users have a connection ability to view the posting user’s content.).
Borggaard, Ramamurthy, Pan, and Fix do not explicitly teach 5G network connection speed.  
5G network connection speed (par 68).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borggaard, Ramamurthy, Pan, and Fix with the 5G network connection of Kelly because 5G provides much faster transmission speeds and a lower latency which improves performance and user experience.
The remainder of Claim 20 can be rejected with the same reasoning as Claim 13.
Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: Additionally, amended claim 2 comprises, in part, "the optimizing user relationship management for digital content delivery and management provides a digital roadmap for dynamically displaying particular users that have a particular connection speed ahiity to view a posting user's content" (emphasis added). Amended claims 9 and 16 comprise, in part, similar limitations. Borggaard and Ramamurthy are silent regarding these limitations… Therefore, the result of combining the teachings of Borggaard, Ramamurthy and Pan is also silent regarding the limitations of amended claims 2, 9 and 16, as listed above.
Examiner’s Response: As specified in the 103 rejection of Claim 2, 
Borggaard teaches a particular connection speed ability (par 26; The users are connected to either a 3G network or a 4G network.).
Borggaard and Ramamurthy do not explicitly teach wherein the optimizing user relationship management for digital content delivery and management provides a digital roadmap for dynamically displaying particular users that have a connection ability to view a posting user's content.
Pan teaches wherein the optimizing user relationship management for digital content delivery and management provides a digital roadmap for dynamically displaying particular users that have a connection ability to view a posting user's content (Fig. 3B, element 326, par 46; par 56; The digital roadmap is the send sheet 326. Users are displayed based on rank. Users have a connection ability to view the posting user’s content.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Borggaard and Ramamurthy with the ranking machine learning module of Pan because it provides users with a relevant selection of other users to send content to based on activity data of users (Pan; par 26-27; par 39).
The remainder of the Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Varley (US 20190073697), Abstract - Various embodiments herein relate to systems, methods, and devices for enhanced targeted digital advertising for customizable products. Various embodiments described herein relate to systems, methods, and devices for dynamically generating a personalized online advertisement for one or more customizable products, which can be tailored to a particular consumer whose identity has been determined, for example, 
Blackburn (US 20060285496), Abstract - In a particular embodiment, the present disclosure is directed to a data communications system. The data communication system includes a plurality of digital subscriber lines, a digital subscriber line multiplexer coupled to each of the plurality of digital subscriber lines, and a data switch coupled to the digital subscriber line multiplexer via a communication link. The data communications system is configured such that the number of digital subscriber line users supported by the digital subscriber line multiplexer is determined based on an estimated maximum number of users, the estimated maximum number of users determined based on an average peak bandwidth per user value, a data communication capacity of the communication link, and a data transmission slowdown indicator. The communication capacity is based on a user type selected from a set of available user types.
Ueno et al (US 20150256571), Abstract - A content acquisition device includes a processor that executes a procedure. The procedure includes: acquiring group data to identify a group that a user belongs to; and based on a period of time needed to acquire content from each of a first data processing device that holds content shared by the group indicated by the 
NA (US 20160127491), Abstract - Disclosed are a cloud service system, a cloud service device, and a method using same. When a download of a shared original content is requested, a conversion factor is determined by considering device information and network information of a terminal device requesting the download, and converted content is provided, wherein the content of the converted content has been converted based on the determined conversion factor. The conversion factor is calculated by applying an application ratio to a base conversion factor. As a result, downloading time can be reduced, network traffic can be reduced, and saving space on a terminal can be efficiently managed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444